Citation Nr: 0730112	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  05-21 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss. 

2.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling. 


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1991 to January 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).  


FINDINGS OF FACT

1.  The veteran failed, without good cause, to appear for 
multiple scheduled VA audiological examinations, including in 
June 2002, January 2006, and December 2006.

2.  The veteran failed, without good cause, to appear for 
multiple scheduled VA cardiovascular examinations, including 
in January 2006 and December 2006.


CONCLUSIONS OF LAW

1.  Due to the veteran's failure to report for VA 
examinations, his claim of entitlement to a compensable 
rating for bilateral hearing loss is denied.  38 C.F.R. 
§ 3.655 (2006).

2.  Due to the veteran's failure to report for VA 
examinations, his claim of entitlement to an evaluation in 
excess of 10 percent for hypertension is denied.  38 C.F.R. § 
3.655 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the veteran by making 
reasonable efforts to obtain the evidence needed.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Prior to the initial adjudication of the veteran's claim, the 
RO's letter dated in February 2003 advised the veteran of the 
foregoing elements of the notice requirements.  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the veteran has also been satisfied in 
this case.  The RO has obtained the veteran's service medical 
records, his VA treatment records, and his identified private 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The veteran was scheduled for numerous VA examinations, but 
did not appear.  Finally, there is no indication in the 
record that additional evidence relevant to the issue being 
decided herein is available and not part of the record.  See 
Pelegrini, 18 Vet. App. at 112.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule).  See 38 C.F.R. Part 4 (2006).  The Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  This involves a factual 
determination of the current severity of the disability.  Id. 
at 58. 

I.  Bilateral Hearing Loss

When a veteran fails to report for an examination scheduled 
in conjunction with a claim for increase, the claim shall be 
denied.  38 C.F.R. § 3.655 (b). Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, or the death of an immediate 
family member.  38 C.F.R. § 3.655(a).

In response to the veteran's assertions that his bilateral 
hearing loss had worsened, and because the most recent 
treatment records did not provide a sufficient evaluation of 
the veteran's current bilateral hearing loss, the veteran was 
scheduled for a VA audiological examination in January 2002.  
A March 2002 report of contact noted that the veteran missed 
the examination due to a death in the family.  The 
examination was subsequently rescheduled for June 2002.  The 
claims file reflects that this examination was cancelled by 
the veteran with no explanation.  The RO rescheduled the 
examination for March 2003.  A report of contact dated March 
2003 noted that the veteran missed the examination due to a 
family emergency.  The examination was then rescheduled for 
July 2003, which the veteran missed due to a death in the 
family and a work conflict.  The examination was again 
rescheduled for September 2003, and the veteran again failed 
to report, due to a work conflict.  In January 2006, the 
examination was rescheduled once again, and the veteran 
failed to report without explanation.  Exams scheduled in 
June 2006, July 2006, and August 2006 were all cancelled by 
the veteran due to employment travel.  In October 2006, 
November 2006, and December 2006, the RO sent the veteran a 
last chance letter reminding him of his December 2006 VA 
examination, and notifying him that this was his final 
opportunity to appear for an examination.  The letter also 
advised the veteran that he was required to appear for the 
examination and that the examination would not be rescheduled 
should he fail to appear unless he was incapacitated.  In the 
event that the veteran was incapacitated, the letter advised 
that documented proof would be required to reschedule the 
examination.  Subsequently, the veteran refused to appear for 
the VA examination, stating that his treating physician did 
not want him to appear.  No documentation from the veteran's 
treating physician was provided.

In this case, there is no evidence on file demonstrating that 
the veteran had "adequate reason" or "good cause" for 
failing to report to the examinations scheduled in June 2002, 
January 2006, and December 2006.  The RO rescheduled the 
examinations 9 times, and the veteran continually failed to 
report.  Additionally, several notices to the veteran 
specifically advised him that failure to report for VA 
examinations scheduled in order to determine the current 
severity of a service-connected disability could result in 
the claims being denied.  In addition, based on the veteran's 
December 2006 refusal to attend the examination, it does not 
appear that the veteran is willing to appear for future 
examinations.

The dispositive law in this case is 38 C.F.R. § 3.655.  The 
veteran failed to report for numerous scheduled VA 
examinations, which were necessary in order for the RO to 
properly evaluate his increased rating claim.  No adequate 
explanation has been offered or good cause shown.  Further, 
the veteran has not submitted recent medical evidence 
concerning his bilateral hearing loss which would enable to 
RO to evaluate those disabilities in an informed manner.  See 
38 C.F.R. § 3.326 (2006).  The most recent audiological 
evaluation was a January 2002 private examination conducted 
by the veteran's employer.  This examination is not 
sufficient for rating the veteran's service-connected 
bilateral hearing loss.  The private examination fails to 
include results from a speech discrimination test (Maryland 
CNC).  See 38 C.F.R. § 4.85(a) (2006).  

In cases where the law and not the evidence is dispositive, 
the claim must be denied because of the absence of legal 
merit or the lack of entitlement under law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  In such situations, the 
Board has no alternative but to deny the veteran's increased 
rating claim as provided under the regulatory provisions of 
38 C.F.R. § 3.655.  Accordingly, the appropriate disposition 
of the veteran's claim of entitlement to a compensable rating 
for bilateral hearing loss is denial of the claim because of 
his failure to report for scheduled VA examinations without 
evidence of good cause for the failure to report.  

II.  Hypertension

When a veteran fails to report for an examination scheduled 
in conjunction with a claim for increase, the claim shall be 
denied.  38 C.F.R. § 3.655 (b). Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, or the death of an immediate 
family member.  38 C.F.R. § 3.655(a).

In response to the veteran's assertions that his hypertension 
had worsened, the veteran was scheduled for a VA examination 
in March 2003.  A report of contact dated March 2003 noted 
that the veteran missed the examination due to a family 
emergency.  The examination was then rescheduled for July 
2003, which the veteran missed due to a death in the family 
and a work conflict.  The examination was again rescheduled 
for September 2003, and the veteran again failed to report, 
due to a work conflict.  In January 2006, the examination was 
rescheduled once again, and the veteran failed to report 
without explanation.  Examinations scheduled in June 2006, 
July 2006, and August 2006 were all cancelled by the veteran 
due to employment travel.  In October 2006, November 2006, 
and December 2006, the RO sent the veteran a last chance 
letter reminding him of his December 2006 VA examination, and 
notifying him that this was his final opportunity to appear 
for an examination.  The letter also advised the veteran that 
he was required to appear for the examination and that the 
examination would not be rescheduled should he fail to appear 
unless he was incapacitated.  In the event that the veteran 
was incapacitated, the letter advised that documented proof 
would be required to reschedule the examination.  
Subsequently, the veteran refused to appear for the VA 
examination, stating that his treating physician did not want 
him to appear.  No documentation from the veteran's treating 
physician was provided.

In this case, there is no evidence on file demonstrating that 
the veteran had "adequate reason" or "good cause" for 
failing to report to the examinations scheduled in January 
2006 and December 2006.  The RO rescheduled the examinations 
7 times, and the veteran continually failed to report.  
Additionally, several notices to the veteran specifically 
advised him that failure to report for VA examinations 
scheduled in order to determine the current severity of a 
service-connected disability could result in the claim being 
denied.  In addition, based on the veteran's December 2006 
refusal to attend the examination, it does not appear that 
the veteran is willing to appear for future examinations.

The dispositive law in this case is 38 C.F.R. § 3.655.  The 
veteran failed to report for numerous scheduled VA 
examinations, which were necessary in order for the RO to 
properly evaluate his increased rating claims.  No adequate 
explanation has been offered or good cause shown.  

In addition, under Diagnostic Code 7101, hypertensive 
vascular disease, hypertension, and isolated systolic 
hypertension warrant a 10 percent evaluation with diastolic 
pressure predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
A 20 percent evaluation is warranted with diastolic pressure 
predominantly 110 or more; or systolic pressure predominantly 
200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.  The 
evidence of record does not show blood pressure readings 
predominantly at the level warranting a 20 percent 
evaluation.  Specifically, the medical treatment records 
shows but 2 readings which meet that criteria over this 
period of time, with 16 readings over the same period of time 
that do not.  Accordingly, the evidence of record would not 
warrant an evaluation in excess of 10 percent.

In cases where the law and not the evidence is dispositive, 
the claim must be denied because of the absence of legal 
merit or the lack of entitlement under law.  Sabonis, 6 Vet. 
App. at 430.  In such situations, the Board has no 
alternative but to deny the veteran's increased rating claim 
as provided under the regulatory provisions of 38 C.F.R. § 
3.655.  Accordingly, the appropriate disposition of the 
veteran's claim of entitlement to a compensable rating for 
bilateral hearing loss is denial of the claim because of his 
failure to report for scheduled VA examinations without 
evidence of good cause for the failure to report.  


ORDER

A compensable evaluation for bilateral hearing loss is 
denied.

An evaluation in excess of 10 percent for hypertension is 
denied. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


